Title: From John Adams to United States Senate, 31 May 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate,
31 May 1797

The critical situation of the affairs of the United States in relation to the Republic of France has long engaged my attention; and after the most mature consideration, I have concluded to constitute our Extraordinary Commission to negociate with that Republic and adjust by treaty all the differences between the two nations, and all other matters which concern these mutual interests of the United States in relation to France
The singular circumstances under which this negociation is proposed, render it important, in the strongest and most direct manner to interest the Great Portions of the Union: At the same time, to provide for every contingency which may reasonably be apprehended, I have thought it advisable to make the commission joint and several.
I therefore nominate General Charles Cotesworth Pinckney of South-Carolina, Francis Dana Esquire Chief-Justice of Massachusetts, and General John Marshall of Virginia, Envoys Extraordinary and Ministers Plenipotentiary to the French Republic, for the purposes above expressed; they, or so many of them as may assemble; or in case of the death, absence or indisposition or other impediment of the others, any one of them, to execute all the power that shall be conferred by their Commission.
